Exhibit 10.3

 

HOSPITALITY PROPERTIES TRUST

 

RESTRICTED SHARE AGREEMENT

 

 

This Restricted Share Agreement (this “Agreement”) is made as of
                            between                                         
(the “Employee”) and Hospitality Properties Trust  (the “Company”).

 

In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Grant of Shares.  The Company hereby
grants to the Employee, effective as of the date of this Agreement,
                  shares of its common shares.  The shares so granted are
hereinafter referred to as the “Shares,” which term shall also include any
shares of the Company issued to the Employee by virtue of his or her ownership
of the Shares, by share dividend, share split, recapitalization or otherwise.

 

2.                                       Vesting; Repurchase of Shares.

 

(a)                                  The Shares shall vest one-third as of the
date hereof, a further one-third on                             of the year
first following the date of this Agreement, and the final one-third on
                            of the second year following the date of this
Agreement.  Any Shares not vested as of any date are herein referred to as
“Unvested Shares.”

 

(b)                                 In the event the Employee ceases to render
significant services, whether as an employee or otherwise, to the Company, an
affiliate of the Company, or to the advisor to the Company, the Company shall
have the right and option to purchase from the Employee, for an amount equal to
$.01 per share (as adjusted for any share split or combination, share dividend,
recapitalization or similar event) all or any portion of the Unvested Shares as
of the date the Employee ceases to render such services.  The Company may
exercise such purchase option by delivering or mailing to the Employee (or his
estate), at any time after the Employee has ceased to render such services, a
written notice of exercise of such option.  Such notice shall specify the number
of Unvested Shares to be purchased.  The price to be paid for the Unvested
Shares to be repurchased may be payable, at the option of the Company, by wire
transfer of immediately available funds or in cash (by check) or any other
reasonable method.

 

3.                                       Legends.  Each certificate shall
prominently bear a legend in substantially the following terms:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED PURSUANT TO AN INCENTIVE
SHARE AWARD PLAN MAINTAINED BY THE ISSUER.  THESE SHARES MAY BE SUBJECT TO
TRANSFER AND/OR VESTING RESTRICTIONS, AND UNVESTED SHARES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO REPURCHASE RIGHTS, CONTAINED IN THE

 

--------------------------------------------------------------------------------


 

PLAN, THE RELATED SHARE GRANT OR AN AGREEMENT BETWEEN THE ISSUER AND THE INITIAL
HOLDER OF THESE SHARES.  A COPY OF APPLICABLE RESTRICTIONS AND SUCH REPURCHASE
RIGHTS WILL BE FURNISHED TO THE HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON
WRITTEN REQUEST TO THE SECRETARY OF THE ISSUER AT THE PRINCIPAL EXECUTIVE OFFICE
OF THE ISSUER.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT
SUCH REGISTRATION IS NOT REQUIRED.”

 

4.                                       Tax Withholding  To the extent required
by law, the Company shall withhold or cause to be withheld income and other
taxes incurred by the Employee by reason of a grant of Shares, and the Employee
agrees that he or she shall upon request of the Company pay to the Company an
amount sufficient to satisfy its tax withholding obligations from time to time
(including as Shares become vested) as the Company may request.

 

5.                                       Termination.  This Agreement shall
continue in full force and effect until the earliest to occur of the following,
at which time except as otherwise specified below this Agreement shall
terminate:  (a) the date on which all repurchase rights referred to in Section 2
hereof have terminated; or (b) except to the extent specified in such notice,
upon notice of termination by the Company to the Employee pursuant to action
taken by the Company’s Board of Trustees.

 

6.                                       Miscellaneous.

 

(a)                                  Amendments.  Neither this Agreement nor any
provision hereof may be changed or modified except by an agreement in writing
executed by the Employee and the Company.

 

(b)                                 Binding Effect of the Agreement.  This
Agreement shall inure to the benefit of, and be binding upon , the Company, the
Employee and their respective estates, heirs, executors, transferees,
successors, assigns and legal representatives.

 

(c)                                  Provisions Separable.  In the event that
any of the terms of this Agreement shall be or become or is declared to be
illegal or unenforceable by any court or other authority of competent
jurisdiction, such terms shall be null and void and shall be deemed deleted from
this Agreement, and all the remaining terms of this Agreement shall remain in
full force and effect.

 

(d)                                 Notices.  Any notice in connection with this
Agreement shall be deemed to have been properly delivered if it is in writing
and is delivered by hand or by facsimile or sent by registered certified mail,
postage prepaid, to the party addressed as follows, unless another address has
been substituted by notice so given:

 

2

--------------------------------------------------------------------------------


 

To the Employee:

 

To his address as set forth on the signature page hereof.

 

 

 

To the Company:

 

Hospitality Properties Trust

 

 

400 Centre Street

 

 

Newton,  MA  02458

 

 

Attn: Secretary

 

(e)                                  Construction.  The headings and subheadings
of this Agreement have been inserted for convenience only, and shall not affect
the construction of the provisions hereof.  All references to sections of this
Agreement shall be deemed to refer as well to all subsections which form a part
of such section.

 

(f)                                    Employment Agreement.  This Agreement
shall not be construed as an agreement by the Company, any affiliate or advisor
of the Company to employ the Employee, nor is the Company, any affiliate or
advisor of the Company obligated to continue employing the Employee by reason of
this Agreement or the grant of shares to the Employee hereunder.

 

(g)                                 Applicable Law.  This Agreement shall be
construed and enforced in accordance with the laws of The Commonwealth of
Massachusetts.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed under seal, as of the date first above written.

 

 

 

 

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name (print):

 

 

 

 

 

 

 

 

Home Address:

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------